THE THIRTEENTH COURT OF APPEALS

                                     13-17-00118-CV


                                CAROLYN CASTERLINE
                                        v.
                                ONE WEST BANK, FSB


                                    On Appeal from the
                     36th District Court of San Patricio County, Texas
                             Trial Cause No. S-14-5169CV-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 12, 2018